IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                   September 2013 Term
                                                                            FILED
                                    _______________
                                                                    September 26, 2013
                                                                         released at 3:00 p.m.
                                       No. 12-0152                     RORY L. PERRY II, CLERK
                                                                     SUPREME COURT OF APPEALS
                                     _______________                      OF WEST VIRGINIA


                            ARTHUR THORNSBURY and

                             VIRGINIA THORNSBURY,

                                    Petitioners


                                             v.

                        CABOT OIL & GAS CORPORATION,

                                  Respondent


       ____________________________________________________________

                  Appeal from the Circuit Court of McDowell County

                      The Honorable Booker T. Stephens, Judge

                            Civil Action No. 08-C-255-S


                           Reversed and Remanded

       ____________________________________________________________

                                Submitted: September 4, 2013

                                 Filed: September 26, 2013


Christopher L. Brinkley, Esq.                     Timothy M. Miller, Esq.

The Masters Law Firm, LC                          Christopher L. Hamb, Esq.

Charleston, West Virginia                         Robinson & McElwee, PLLC

Counsel for the Petitioner                        Charleston, West Virginia

                                                  Counsel for the Respondent


The Opinion of the Court was delivered PER CURIAM.

CHIEF JUSTICE BENJAMIN and JUSTICE LOUGHRY concur, in part, and dissent, in
part, and reserve the right to file separate opinions.
                                      SYLLABUS

             “A valid, unambiguous written contract may be modified or superseded by

a subsequent contract based on a valuable consideration.” Syllabus Point 1, Lewis v. Dils

Motor Co., 148 W.Va. 515, 135 S.E.2d 597 (1964).




                                            i
Per Curiam:


              In this appeal from the Circuit Court of McDowell County, we are asked to

examine an order granting summary judgment to a defendant oil and gas developer. The

circuit court found that the defendant was immune from liability for damages to the

surface of a tract of land owned by the plaintiffs because of an exculpatory clause in a

1941 deed of the tract to a predecessor of the plaintiffs. The plaintiffs, however, assert

that the defendant is liable for breaching a subsequent 2006 written contract that

superseded the 1941 deed.

              Upon appeal by the plaintiffs, we reverse the circuit court’s order and

remand the case for further proceedings.


                                   I.

                  FACTUAL AND PROCEDURAL BACKGROUND


              In 2001, petitioners (and plaintiffs below) Arthur and Virginia Thornsbury

bought the surface estate of a tract of land, about 30 acres in size, in McDowell County.

The parties agree that the Thornsburys own only the surface of the tract, and that the Tug

Fork Land Company owns all of the oil and gas underlying the tract.

              Respondent Cabot Oil & Gas Corporation (“Cabot”) claims that, in 1949, it

leased the rights to the gas under the tract.1 In 2006, Cabot approached the Thornsburys


              1
                On September 26, 2006, Arthur Thornsbury signed an affidavit
acknowledging Cabot as “the oil and gas leasehold interest owner in and to” the
Thornsburys’ land.


                                            1

seeking permission to build a road on the surface of the tract of land so it could install a

natural gas well. On May 24, 2006, the Thornsburys and Cabot entered into a written

contract allowing Cabot to build a 200-foot access road, and in exchange Cabot agreed to

pay the Thornsburys $500.00. The contract, styled “Right-of-Way Grant,” was signed by

both of the parties. It states that the road would be built:

              Upon the route described in general terms as follows:
              Beginning at Negro Branch [Creek] thence running in an
              easterly direction to and with the line of [the adjoining
              property owned by] Shirley B. Vance. . . .

While most of the contract is typed, a hand-written interlineation says that the road to be

built by Cabot would be only 200 feet in length.2 Cabot further agreed that, in building

the road, it “shall stack all timber ten (10) inches and larger.”

              Shortly thereafter, Cabot prepared an “Access Road Right-of-Way

Acquisition Report.” This document, dated June 7, 2006, again states that Cabot had

acquired, for $500.00, a right of way with “Length: 200 (approx.) feet.” The “special

provisions” for the right of way included a duty by Cabot to “Stack timber 10 inches and



              2
                 The May 24, 2006 contract states, in pertinent part (and with handwritten
interlineations in italics):

              Cabot Oil & Gas Corporation will pay within 45 days of
              receipt of the subject Access Road Right-of-Way 200’
              properly executed, the sum of Three Five Hundred and
              no/100 Dollars ($300.00 $500.00) which represents the full
              consideration for said Access Road Right-of-Way . . .

The handwritten interlineations were initialed by Cabot’s representative and by the
Thornsburys.


                                               2

larger.” A later letter by Cabot to the Thornsburys, and a Well Work Permit issued by

the West Virginia Department of Environmental Protection, similarly say that “[a]ny

salvageable timber will be cut and stacked to the side of the roadway or removed to a

stockpile area” by Cabot.

              Cabot later entered onto the Thornsburys’ surface tract and constructed a

roadway approximately 1,300 feet long. Cabot drilled a natural gas well, and allegedly

erected an above-ground pipeline across the tract, bisecting the tract and making a portion

of it inaccessible. In building the road, drill site and pipeline, Cabot allegedly failed to

stack any timber.

              On October 10, 2008, the Thornsburys sued Cabot. In their complaint, they

alleged that Cabot had breached the May 2006 Right-of-Way Grant contract by building

a road longer than 200 feet, building it in the wrong location, and by failing to stack the

timber that had been cut. The Thornsburys also sought the value of the surface estate

used by Cabot for the placement of the well and for the above-ground pipeline, neither of

which were addressed in or relate to the Right-of-Way Grant. The Thornsburys alleged

that Cabot’s placement of the well and pipeline had rendered large portions of their

property worthless because it interfered with their ability to access and remove timber, or

to use the tract for four-wheeling.

              During discovery, Cabot asserted that it had the right to engage in mineral

development pursuant to a 1949 lease from the mineral owner, and that the 2006 Right-

of-Way Grant was not binding and had only been executed “out of an abundance of



                                             3

caution.”3 The Thornsburys countered that the 1949 lease between Cabot and the mineral

owner required Cabot to “bury all permanent oil and gas lines . . . [to] at least plow

depth” and to pay “for all timber that it is necessary to cut and for all damages done to

timber, fences, buildings, or crops, or other property[.]”4 The Thornsburys were not a

party or in privity to this lease.




               3
                   Cabot’s answer to the Thornsburys’ complaint states:

               [Cabot] avers that it had the right to build the roadway across
               the Thornsbury property pursuant to that certain lease dated
               October 22, 1949. . . . [Cabot] nevertheless entered into the
               Right-of-Way with the [Thornsburys] . . . out of an abundance
               of caution to make sure they had ratified and confirmed their
               right to build a roadway across the surface property, and to
               remove any potential dispute as to the location of the surface
               property boundaries due to the ambiguous nature of the
               property descriptions for the surface properties.
               4
                In their brief, it appears that the Thornsburys are attempting to develop a
theory that they are beneficiaries of the sixth clause of the 1949 lease from the mineral
rights owner to Cabot, which states:

                      [Cabot] shall, when required by Lessor, bury all
               permanent oil and gas lines across improved or cultivated
               property at least plow depth, and shall pay Lessor or any coal
               mining or other lessees of Lessor, as their respective interests
               may appear, for all timber that it is necessary to cut and for all
               damages done to timber, fences, buildings, or crops, or other
               property, in any operations of [Cabot].

               The Thornsburys’ brief also asserts that the 1949 lease required Cabot to
drill its well within five years, or the lease expired. In 1964, Cabot signed a new lease
extending the 1949 lease, and the lease was again for a five-year period or for as long as
oil and gas were produced. The Thornsburys contend that because no well was drilled (or
oil and gas produced) on their 30-acre tract until 2007, the 1949 and 1964 leases had
long-since expired. Cabot, however, claims that the leases were for oil and gas
                                                                           (continued . . .)
                                               4

              In October 2011, after the conclusion of discovery, Cabot filed a motion for

summary judgment. Attached as an exhibit to the motion was a May 19, 1941, deed that

created the 30-acre surface estate now owned by the Thornsburys. The 1941 deed

severed “the surface and surface only” of the 30-acre tract from all of the minerals below,

and reserved to the grantor “all the coal, oil, gas, stone, water and other minerals of every

kind and character in, on, and underlying said land[.]”

              Cabot asserted it was entitled to summary judgment because of an

exculpatory clause within the 1941 deed. That exculpatory clause states that the grantor

(McDowell-Wyoming Land Company) reserved to itself

              the right on the part of the grantor, its successors, lessees and
              assigns, at any time or times hereafter to mine and remove
              any and all of said coal and other minerals and to engage in
              any and all undertakings in, upon, under and across said land
              which the grantor, its successors, lessees and assigns may at
              any time deem expedient, all without liability on the part of
              the grantor, its successors, lessees and assigns, to the
              grantees, or to any person or persons claiming or to claim
              through or under the grantee for any injury to the surface of
              said land or to any structure or other property thereon by
              reason of such mining or removing of such coal and other
              minerals or by reason of caving or pumping out or the escape
              of water on said land, or by placing thereon refuse from any
              mine or mines; the right to drill, sink, construct and operate
              in, and upon said land all such prospect holes, prospect shafts
              or water and hoisting shafts, and all such slopes as the
              grantor, its successors, lessees and assigns shall at any time
              deem expedient, and to have and use sufficient right of way to
              and from the same; the right to appropriate and use the
              surface of said land at or about any prospect, air, water or

underlying 2,129 acres, of which the Thornsburys’ 30-acre tract is but a small part, and
claims it “has been in full force and effect since its inception.”


                                             5
              hoisting shafts; the right to transport upon, under and across
              said land coal and other minerals to and from any other lands
              that are now or that any time hereafter may be owned or
              leased by the grantor, its successors, lessees and assigns; the
              right to transport upon, under and across said land to and
              from any other lands that are now or that at any time hereafter
              may be owned or leased by the grantor, its successors, lessees
              and assigns, workmen, material and supplies; the right to use,
              operate, maintain, replace, change the location of, and remove
              any wells, pumps, pipe lines, tanks, and filter plants now
              upon said land.

Cabot contended that, as a lessee of the oil and gas under the property, it was a

beneficiary of the 1941 exculpatory clause and entitled to operate on the Thornsburys’

tract “all without liability . . . for any injury to the surface of said land or to any structure

or other property thereon by reason of . . . removing . . . minerals[.]”

              The Thornsburys objected to Cabot’s reliance upon the 1941 deed because

the deed had never been produced during discovery. Furthermore, they claimed that the

exculpatory clause in the 1941 deed was unenforceable because it was unconscionable

and against West Virginia public policy. The Thornsburys noted that the Legislature

statutorily banned the use of exculpatory clauses in deeds after 1983.5 They therefore

asserted that the circuit court should have ignored the 1941 exculpatory clause.


              5
               As we discuss later, the Oil and Gas Production Damage Compensation
Act, West Virginia Code § 22-7-1 to -8, requires oil and gas developers to pay the owner
of the surface estate damages caused by drilling operations. W.Va. Code § 22-7-1(c)
[1994] bans exculpatory clauses and states:

              (c) The Legislature declares that the public policy of this state
              shall be that the compensation and damages provided in this
              article for surface owners may not be diminished by any
              provision in a deed, lease or other contract entered into after
                                                                              (continued . . .)
                                               6

              Additionally, the Thornsburys argued to the circuit court that Cabot was

bound by the 2006 contract. The Thornsburys asserted, regardless of the 1941 deed or

any other document, that Cabot agreed in writing in the 2006 Right-of-Way Grant to

build only a 200 foot long road, and agreed to stack all cut timber 10 inches and larger.

They therefore contended that summary judgment was improper and that they were

entitled to a trial on whether Cabot breached the agreement, and the extent of their

damages.

              In an order dated January 4, 2012, the circuit court granted Cabot’s motion

for summary judgment. The circuit court found no questions of material fact, and relied

solely upon the exculpatory clause in the 1941 severance deed, which it called “a

covenant against liability . . . for damages to the surface estate caused by [Cabot’s]

activities in exploiting its mineral oil and gas interests.” It found that this “reservation [of

minerals] and covenant against liability are clear, unambiguous and run with the land . . .

[and] are each fully enforceable[.]” The circuit court found no error in Cabot’s late

production of the 1941 deed because the Thornsburys “have been on notice of the

Severance Deed since the date it was recorded more than seventy (70) years ago.” As a

matter of law, the circuit court found that the Thornsburys had “no proper claim against

[Cabot] for breach of contract for exceeding the terms of the [2006] Right-of-Way

[Grant] . . . because [Cabot’s] use of the surface of the Property does not exceed the



              the ninth day of June, one thousand nine hundred eighty-
              three.


                                               7
rights in and to the use of the surface of the Property as defined by the reservation

contained in the [1941] Severance Deed.”

             The Thornsburys now appeal the circuit court’s January 4, 2012, summary

judgment order.


                                     II.

                             STANDARD OF REVIEW


             We review a circuit court’s entry of summary judgment de novo. Syllabus

Point 1, Painter v. Peavy, 192 W.Va. 189, 451 S.E.2d 755 (1994). “A motion for

summary judgment should be granted only when it is clear that there is no genuine issue

of fact to be tried and inquiry concerning the facts is not desirable to clarify the

application of the law.” Syllabus Point 3, Aetna Casualty & Surety Co. v. Federal

Insurance Co. of New York, 148 W.Va. 160, 133 S.E.2d 770 (1963).


                                         III.

                                      ANALYSIS


             The Thornsburys’ best argument for why the circuit court erred in granting

summary judgment is that a party’s contractual obligations cannot be “pre-empted” by an

exculpatory clause in a deed between different parties executed seven decades before the

contract. The Thornsburys argue that Cabot contractually agreed in 2006 to build a road

only 200 feet long, and to stack any cut timber 10 inches or greater in diameter. After

review of the record, we agree that the circuit court erred. As we discuss below, the

Thornsburys should be allowed to prove that Cabot breached the provisions of the 2006

agreement, and that Cabot may be liable for damages arising from this breach.

                                           8

               A deed is nothing more than “a written, contractual agreement reflecting

the parties’ intent.” Faith United Methodist Church v. Morgan, 231 W.Va. 423, 443, 745

S.E.2d 461, 481 (2013). See also Cabot Oil & Gas Corp. v. Huffman, 227 W. Va. 109,

117, 705 S.E.2d 806, 814 (2010) (a “deed reflects the agreement” of the seller and buyer,

and as such, a “deed is a contract.”); Syllabus Point 2, Koen v. Kerns, 47 W.Va. 575, 35

S.E. 902 (1900) (a “deed represents the final contract of the parties” for the sale of

property); Am. Buttonhole, Overseaming & Sewing Mach. Co. v. Burlack, 35 W.Va. 647,

652, 14 S.E. 319, 320 (1891) (“A deed is a writing or instrument, written on paper or

parchment, sealed and delivered, to prove and testify the agreement of the parties whose

deed it is, to the things contained in the deed.”). Deeds “are much more solemn than the

usual unsealed agreement not acknowledged for record,” Southern v. Sine, 95 W.Va. 634,

638, 123 S.E. 436, 437-38 (1924), and are “instruments executed with formality,” Donato

v. Kimmins, 104 W.Va. 200, 204, 139 S.E. 714, 715 (1927), but they are contracts

nonetheless.

               It is a well-established, fundamental principle of contract law that a valid,

unambiguous written contract may be modified or superseded by a subsequent contract

based on a valuable consideration. As we said in Syllabus Point 1 of Lewis v. Dils Motor

Co., 148 W.Va. 515, 135 S.E.2d 597 (1964), “A valid, unambiguous written contract may

be modified or superseded by a subsequent contract based on a valuable consideration.”

See also, Wilkinson v. Searls, 155 W.Va. 475, 484, 184 S.E.2d 735, 741 (1971) (“A valid,

unambiguous written contract may be modified or superseded by a subsequent written or

parol contract but only if the subsequent contract is based upon a valuable

                                             9

consideration.”); Syllabus Point 2, State ex rel. Coral Pools, Inc. v. Knapp, 147 W.Va.

704, 131 S.E.2d 81 (1963) (“A written contract may be altered or supplemented by a

valid parol contract subsequently made.”); Wyckoff v. Painter, 145 W.Va. 310, 315, 115

S.E.2d 80, 84 (1960) (“a written contract in some situations may be modified by the

conduct of the parties or by a subsequent parol contract.”); Syllabus Point 1, Sanford v.

First City Co., 118 W.Va. 713, 192 S.E. 337 (1937) (“A written contract may be

modified by the subsequent conduct of the parties thereto with relation to the same

subject matter.”); and Simpson v. Mann, 71 W.Va. 516, 518, 76 S.E. 895, 896 (1912)

(“Everywhere we find the law to be that a new or changed contract will take the place of

or modify a former written contract[.]”).

              The record establishes that in 2006, Cabot and the Thornsburys contracted

that Cabot (1) would build a road 200 feet in length on the 30 acre tract, (2) would build

it in the location described in the right-of-way agreement, and (3) would stack any timber

it cut that was 10 inches or larger. Cabot paid the Thornsburys $500.00 in consideration

for the contract rights. Cabot allegedly constructed a road that was 1,100 feet longer in a

different location and disposed of the timber it cut.

              Assuming that the exculpatory clause in the 1941 deed is valid,

unambiguous, and applies to the parties,6 it was superseded by the 2006 contract on three


              6
                Cabot entered no clear evidence before the circuit court to suggest that it
is a beneficiary of the 1941 deed. We accept, for purposes of this Opinion, the
representation of Cabot’s counsel that the 1941 deed is valid, unambiguous, and
applicable to the parties. Furthermore, neither we, nor the circuit court, nor the parties
have parsed the language of the exculpatory clause to explain the extent of its
                                                                           (continued . . .)
                                             10

points: the length of the road to be constructed on the Thornsburys’ estate, the location of

the road, and the stacking of certain timber.           On these three allegations by the

Thornsburys, the circuit court plainly erred in finding that no genuine question of

material fact remained for resolution.7 The Thornsburys fairly alleged in their complaint

that Cabot had agreed to limit the length of the road it constructed, to construct it in the

location set out in the agreement, and to stack any timber it cut that was 10 inches or

greater in diameter, and that it had breached its agreement.




applicability to Cabot’s situation. We note, however, the general principle in our law that
any ambiguity in the language of a deed “will be construed most strongly against the
grantor,” Syllabus Point 3, West Virginia Dept. of Highways v. Farmer, 159 W.Va. 823,
226 S.E.2d 717 (1976), and a construction “will be adopted which is most favorable to
the grantee.” Syllabus Point 6, Paxton v. Benedum-Trees Oil Co., 80 W.Va. 187, 94 S.E.
472 (1917). See also, Syllabus Point 2, Neekamp v. Huntington Chamber of Commerce,
99 W.Va. 388, 129 S.E. 314 (1925) (“Restrictive covenants are to be strictly construed
against the person seeking to enforce them, and all doubts must be resolved in favor of
natural rights and a free use of property, and against restrictions.”).
              7
                 The Thornsburys assert the circuit court erred in several other ways.
Significantly, they contend that exculpatory clauses like that in the 1941 severance deed
are unconscionable, against West Virginia public policy, and are unenforceable. We
decline to consider this argument.

                The Thornsburys also assert that the circuit court erred in ruling that the
Thornsburys failed to join some unnamed, “indispensable parties” to their lawsuit. Rule
12(b)(7) of the Rules of Civil Procedure requires a defendant to assert an objection to the
plaintiff’s “failure to join a party under Rule 19” in its first responsive pleading,
something Cabot does not appear to have done. Furthermore, the primary remedy for a
plaintiff’s failure to join a necessary party is not dismissal of the action, but rather to join
the party needed for a just adjudication. See Rule 19. However, since the circuit court
granted summary judgment under Rule 56, and not dismissal under Rule 19(b), we
decline to consider this argument as well.


                                              11

              The Thornsburys, however, allege that they are entitled to additional

damages that do not arise from any breach of the 2006 contract. They allege in their

complaint they have a right to seek additional damages from Cabot because the contract

did not allow Cabot to construct, maintain or operate a natural gas well on, or gas

pipeline across, their surface estate. The Thornsburys also claim they are entitled to

damages because the pipeline obstructs their use of a portion of their surface estate; for

instance, they assert they can no longer access part of their land to extract timber.

              West Virginia grants a surface owner certain common law remedies and

statutory remedies that are non-contractual when an oil and gas developer damages the

surface of their property.

              First, the general, common law rule in West Virginia is that a mineral

owner or developer has the right to enter the overlying surface estate, but only to do that

which is “fairly necessary” or “reasonably necessary” for the extraction of the mineral. It

is firmly established that the owner of a mineral estate has, “as incident to this ownership,

the right to use the surface in such manner and with such means as would be fairly

necessary for the enjoyment of the mineral estate.” Syllabus Point 1, Squires v. Lafferty,

95 W.Va. 307, 121 S.E. 90 (1924). See also, Porter v. Mack Mfg. Co., 65 W.Va. 636, 64

S.E. 853 (1909) (ownership of a mineral estate carries with it “an implied right to use the

surface in such manner and with such means as would be fairly necessary for the

enjoyment” of the mineral estate); Syllabus Point 2, Buffalo Mining Co. v. Martin, 165

W.Va. 10, 267 S.E.2d 271 (1980) (owner of the mineral estate may use the overlying

surface estate “for purposes reasonably necessary to the extraction of the minerals.”);

                                             12

Whiteman v. Chesapeake Appalachia, L.L.C., ___ F.3d ___, ___ (4th Cir., 2013) (Slip Op.

at 12-13, No. 12-1790, Sept. 4, 2013) (“[I]n West Virginia, a mineral estate owner that

enters upon a surface estate owner’s land does so without lawful authority only if, under

the ‘reasonable necessity’ standard, the mineral estate owner ‘exceed[s] its rights . . .

thereby invading the rights’ of the surface estate owner.”). Cf. Faith United Methodist

Church & Cemetery of Terra Alta v. Morgan, 231 W.Va. at 440, 745 S.E.2d at 478 (the

owner of the surface estate has “the right to use the surface for such ordinary uses as may

be made thereof, with the right to use as much of the subsurface as may be necessary for

the customary and ordinary uses of the surface, just as the owner of the subsurface estate

has a correlative right to use the surface in order to develop the subsurface rights.”

(citation omitted)). A reasonable use of a surface estate by a mineral owner generally

includes the construction of a road to access a drilling site. Syllabus Point 2, Coffindaffer

v. Hope Natural Gas, 74 W.Va. 107, 81 S.E. 966 (1914) (a mineral owner “has the right

to build a road over the land, when necessary to haul machinery and material to the place

selected for drilling a well.”).

               Whether a surface owner’s rights have been invaded, or whether a mineral

owner has exceeded its rights are questions to be resolved by the court.

               In a case where there is a dispute of fact, the jury should find
               the facts, and from such finding of facts by the jury it is the
               duty of the court to determine whether the use of the surface
               by the owner of the minerals has exceeded the fairly
               necessary use thereof, and whether the owner of the minerals
               has invaded the rights of the surface owner, and thus
               exceeded the rights possessed by the owner of such minerals.

Adkins v. United Fuel Gas Co., 134 W.Va. 719, 724, 61 S.E.2d 633, 636 (1950).

                                             13

              Second, the West Virginia Legislature has clarified that a surface owner is

entitled to compensation for losses wrongfully caused by an oil and gas developer. The

West Virginia Oil and Gas Production Compensation Act, W.Va. Code §§ 22-7-1 to -8,

was enacted to

              provide constitutionally permissible protection and
              compensation to surface owners of lands on which oil and gas
              wells are drilled from the burden resulting from drilling
              operations commenced after the ninth day of June, one
              thousand nine hundred eighty-three. . . . This article shall be
              interpreted to benefit surface owners, regardless of whether
              the oil and gas mineral estate was separated from the surface
              estate and regardless of who executed the document which
              gave the oil and gas developer the right to conduct drilling
              operations on the land.

W.Va. Code § 22-7-1(d) [1994]. The Act goes on to require an oil and gas developer to

pay a surface owner certain damages, including diminution in value of the surface lands,

for any drilling operations commenced after June 9, 1983. W.Va. Code § 22-7-3 [1994].

Further, the Act explicitly preserves “the common law remedies, including damages, of a

surface owner . . . against the oil and gas developer for the unreasonable, negligent or

otherwise wrongful exercise of the contractual right, whether express or implied, to use

the surface of the land for the benefit of the developer’s mineral interest.” W.Va. Code §

22-7-4(a) [1994] (emphasis added).

              The Thornsburys do not assert in their complaint causes of action for

violations of the common law or of the Oil and Gas Production Compensation Act. As

the Thornsburys’ case is pled in their complaint, they have only fairly asserted one claim:

for breach of the 2006 right-of-way contract. That contract pertains to Cabot’s promise


                                            14

to build a road only 200 feet in length, the location of the road, and Cabot’s promise to

stack certain timber. Genuine issues of material fact were established on whether Cabot

breached the contract, and it was error for the circuit court to have granted summary

judgment on this question.8



                                        IV.

                                    CONCLUSION


             The circuit court’s January 4, 2012, summary judgment order is reversed,

and the case is remanded for further proceedings.

                                                               Reversed and Remanded.




             8
             On remand, the circuit court will need to determine, if raised, whether
Cabot has any liability for the portion of the road that exceeds 200 feet under the
common law “reasonable necessity” standard.


                                           15